On Petition for Rehearing.
Per Curiam.
— Appellant insists that under its by-laws only sixty-five cents of the seventy-five cents paid monthly on each of said thirty shares of stock for eighty months should be credited to appellees as dues paid, and that counting the dues paid on this basis they amount to only $1,560 instead of $1,800.
Even if this insistence of appellant’s is correct, a question we do not decide, it would not change the result. Taking $1,560 as the amount of dues to which appellees were entitled to credit, and add thereto $1,039.06, the profits apportioned to said stock, $300 deducted from the loan and retained by appellant as a gross premium, and ¡$199.50 premium and interest paid on said $300 not received, and we have $3,098.56, being $98.56 more than required to mature said stock.
The other questions presented in the petition for a rehearing were considered and determined in the original opinion.
The petition for a rehearing is denied.